                                   Case 20-13204-JTD                 Doc 1       Filed 12/31/20            Page 1 of 16


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Punch Bowl Austin Congress, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  522 Congress Avenue
                                  Unit 110                                                        85 Broadway
                                  Austin, TX 78701                                                Denver, CO 80203
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Travis                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://punchbowlsocial.com/


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 20-13204-JTD                Doc 1        Filed 12/31/20            Page 2 of 16
Debtor    Punch Bowl Austin Congress, LLC                                                           Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                        B. Check all that apply
                                         Tax-exempt entity (as described in 26 U.S.C. §501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                         Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7225

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?
                                         Chapter 7
                                         Chapter 9
     A debtor who is a “small              Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                         Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                         No.
     the debtor within the last 8        Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                              Case number
                                                  District                                 When                              Case number


10. Are any bankruptcy cases             No
    pending or being filed by a
    business partner or an               Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                              Relationship
                                                  District                                 When                          Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 20-13204-JTD                      Doc 1      Filed 12/31/20             Page 3 of 16
Debtor   Punch Bowl Austin Congress, LLC                                                         Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                                25,001-50,000
    creditors                    50-99                                          5001-10,000                                50,001-100,000
                                 100-199                                        10,001-25,000                              More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                  Case 20-13204-JTD                   Doc 1        Filed 12/31/20             Page 4 of 16
Debtor    Punch Bowl Austin Congress, LLC                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 31, 2020
                                                  MM / DD / YYYY


                             X   /s/ Stacy Johnson Galligan                                               Stacy Johnson Galligan
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Authorized Representative




18. Signature of attorney    X   /s/ Eric J. Monzo                                                         Date December 31, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Eric J. Monzo
                                 Printed name

                                 Morris James LLP
                                 Firm name

                                 500 Delaware Avenue
                                 Suite 1500
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-888-6800                  Email address      emonzo@morrisjames.com

                                 5214 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                   Case 20-13204-JTD               Doc 1      Filed 12/31/20              Page 5 of 16
Debtor     Punch Bowl Austin Congress, LLC                                                   Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                    Chapter     11
                                                                                                                       Check if this an
                                                                                                                          amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     See Attachment 1                                                         Relationship to you               Joint Debtor
District   District of Delaware                       When     12/21/20             Case number, if known
Debtor     See Attachment 2                                                         Relationship to you               Joint Debtor
District   District of Delaware                       When     12/31/20             Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 5
                          Case 20-13204-JTD      Doc 1    Filed 12/31/20     Page 6 of 16



                                        ATTACHMENT 1
                         PENDING OR CONCURRENT BANKRUPTCY CASES
        On December 21, 2020, each of the entities listed below filed a voluntary petition for relief under chapter
11 of title 11 of the United States Code in the United States Bankruptcy Court for the District of Delaware. The
lead case and number has been assigned to the chapter 11 case of PBS Brand Co., LLC, Case No 20-13157-JTD.


    Case No.                      Company Name                             EIN          State of Incorporation
20-13157-JTD         PBS Brand Co., LLC                               XX-XXXXXXX                  DE
20-13158-JTD         Punch Bowl Social, Inc.                          XX-XXXXXXX                  DE
20-13161-JTD         Punch Bowl Arlington, LLC                        XX-XXXXXXX                  DE
20-13162-JTD         Punch Bowl Atlanta Battery, LLC                  XX-XXXXXXX                  DE
20-13163-JTD         Punch Bowl Austin, LLC                           XX-XXXXXXX                  DE
20-13164-JTD         Punch Bowl Chicago West Loop, LLC                XX-XXXXXXX                  DE
20-13165-JTD         Punch Bowl Cleveland, LLC                        XX-XXXXXXX                  DE
20-13166-JTD         Punch Bowl Dallas Deep Ellum, LLC                XX-XXXXXXX                  DE
20-13167-JTD         Punch Bowl, LLC                                  XX-XXXXXXX                  CO
20-13168-JTD         Punch Bowl Indianapolis, LLC                     XX-XXXXXXX                  DE
20-13169-JTD         Punch Bowl Minneapolis, LLC                      XX-XXXXXXX                  DE
20-13170-JTD         Punch Bowl Sacramento, LLC                       XX-XXXXXXX                  DE
20-13171-JTD         Punch Bowl SanDiego, LLC                         XX-XXXXXXX                  DE




12501672/1/136961-0001
                          Case 20-13204-JTD      Doc 1     Filed 12/31/20     Page 7 of 16


                                         ATTACHMENT 2
                         PENDING OR CONCURRENT BANKRUPTCY CASES
         On the date hereof, each of the entities listed below filed a voluntary petition for relief under chapter 11
of title 11 of the United States Code in the United States Bankruptcy Court for the District of Delaware. The
debtors have or intend to move for joint administration of their cases with the lead case number assigned to the
chapter 11 case of PBS Brand Co., LLC, Case No 20-13157-JTD.


                Company Name                                    EIN                     State of Incorporation
 Punch Bowl Austin Congress, LLC                            XX-XXXXXXX                             DE
 Punch Bowl Ranchocucamonga, LLC                            XX-XXXXXXX                             DE




12501672/1/136961-0001
                Case 20-13204-JTD        Doc 1    Filed 12/31/20      Page 8 of 16




    OMNIBUS WRITTEN CONSENT AND RESOLUTIONS OF THE MANAGER OF
                  OF EACH COMPANY LISTED BELOW

                                       December 31, 2020

      The undersigned, being the sole manager (or similar governing person) (the “Authorized
Person”) of

         (i)    Punch Bowl Austin Congress, LLC, a Delaware limited liability company, and
         (ii)   Punch Bowl Ranchocucamonga, LLC, a Delaware limited liability company

        (each such entity, a “Company” and together, collectively, the “Companies”) and with
the prior approval of the management board or members, as applicable of PBS HoldCo, LLC,
waives notice, calling and holding of a meeting, and in lieu of such a meeting, in accordance
with the provisions of such Company’s limited liability company agreement dated and effective
as of June 15, 2017 or May 23, 2018, and the Delaware Limited Liability Company Act, 6 Del.
C. § 18-101 et seq., as applicable, and does hereby consent to, adopt, authorize, and approve the
following resolutions, with the same force and effect as if consented to and approved at a meeting
duly called and held.

       WHEREAS, the Authorized Person has considered the financial and operational
conditions of each Company; and

       WHEREAS, the Authorized Person has reviewed, considered and received the
recommendation and the advice of the professionals and advisors with respect to the options
available to each Company, including the possibility of pursuing a restructuring or sale of the
Company’s business and assets under title 11 of the United States Code (the “Bankruptcy Code”);

       WHEREAS, PBS Brand Co., LLC and its affiliate debtors have each sought relief under
the provisions of the Bankruptcy Code in the United States Bankruptcy Court for the District of
Delaware;

        NOW, THEREFORE, IT IS HEREBY RESOLVED, that after consideration of the
alternatives presented to it and the recommendations of each Company and the advice of such
Company’s professionals and advisors, the Authorized Person has determined in its business
judgment that it is in the best interest of such Company, its creditors, interest holders, and other
interested parties that a voluntary petition be filed by each Company seeking relief under the
provisions of the Bankruptcy Code in the United States Bankruptcy Court for the District of
Delaware (the “Petition”), and the filing of such Petition be, and hereby is, authorized in all
respects; and it is

       FURTHER RESOLVED, that and the and such other or additional persons as may be
designated by the Authorized Person and any other officer or person designated hereby are
appointed as authorized signatories and representatives in connection with the bankruptcy
proceeding authorized herein (collectively, the “Authorized Representatives”); and it is:




12501401.v1
               Case 20-13204-JTD          Doc 1    Filed 12/31/20      Page 9 of 16




         FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized, directed, and empowered on behalf of such Company to execute and verify
the Petition in the name of the Company under the Bankruptcy Code and to cause the same to be
filed, in such form and at such time as the Authorized Representatives shall determine; and it is

        FURTHER RESOLVED, that the Authorized Representatives, and each of them, with
full authority to act without others, hereby is, authorized and directed to obtain postpetition
financing and/or use cash collateral according to the terms negotiated and approved by the
Authorized Representatives, including under one or more debtor-in-possession credit facilities;
and to pledge and grant liens on the Companies’ assets as contemplated by or required under the
terms of such postpetition financing; and, in connection therewith, the Authorized Representatives
are hereby authorized and directed to execute appropriate loan agreements and related ancillary
documents; and it is

        FURTHER RESOLVED, that the Authorized Representatives, and each of them, with
full authority to act, hereby is, authorized and directed to work with such Company’s advisors to
effectuate a sale of substantially all of each Company’s assets or restructuring under the
Bankruptcy Code; and to file all necessary motions and papers in the United States Bankruptcy
Court for the District of Delaware to obtain approval of such sale or restructuring, according to the
terms negotiated and approved by the Authorized Representatives; and, in connection therewith,
the Authorized Representatives are hereby authorized and directed to execute appropriate
agreements and related ancillary documents; and it is

        FURTHER RESOLVED, that the Authorized Representatives, and each of them, with
full authority to act , hereby is, and any employees or agents (including counsel) designated by or
directed by such Authorized Representatives, be, and each hereby is, authorized and empowered
to cause each Company to enter into, to execute, deliver, certify, file, record, and perform such
agreements, instruments, motions, affidavits, applications for approvals or rulings of governmental
or regulatory authorities, certificates or other documents, and to take such other actions, as in the
judgment of such officer shall be necessary, proper, and desirable to prosecute to a successful
completion the Company’s chapter 11 case, to effectuate the restructuring of such Company’s
debt, other obligations, organizational form and structure, and ownership of the Company
consistent with the foregoing resolutions and to carry out and put into effect the purposes of the
foregoing resolutions, and the transactions contemplated by these resolutions, their authority
thereunto to be evidenced by the taking of such actions; and it is

         FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized, directed, and empowered, on behalf of and in the name of each Company,
to negotiate, execute, verify and file, or cause to be executed, verified, and filed (or direct others
to do so on their behalf, as provided herein) all necessary documents, including, without limitation,
all petitions, affidavits, schedules, motions, lists, applications, pleadings and other papers, and in
that connection to employ and retain all assistance by legal counsel, financial advisors, accountants
or other professionals and to take any and all action which such Authorized Representative deems
necessary and proper in connection with the bankruptcy case; and it is

       FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized and directed on behalf of and in the name of each Company to employ the

                                                 -2-
12501401.v1
               Case 20-13204-JTD         Doc 1     Filed 12/31/20     Page 10 of 16




law firm of Morris James LLP (“Morris James”) as bankruptcy counsel to assist such Company
in filing for relief under chapter 11 of the Bankruptcy Code and in carrying out the Company’s
duties under chapter 11 of the Bankruptcy Code, and the Authorized Representatives of the
Company are hereby authorized and directed to execute retention agreements, pay retainers prior
to, immediately upon, and after the filing of the bankruptcy cases, and to execute and cause to be
filed an application for authority to retain Morris James as each Company’s bankruptcy counsel;
and it is

        FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized and directed on behalf of and in the name of the Company to employ
Gavin/Solmonese to assist the Company in its restructuring and cases under chapter 11 of the
Bankruptcy Code and related matters, and to serve at the discretion of the Authorized
Representatives, and the Authorized Representatives of the Company are hereby authorized and
directed to execute retention agreements, pay retainers prior to, immediately upon, and after the
filing of the bankruptcy cases, and to execute and cause to be filed an application or applications
for authority to retain a chief restructuring officer and financial advisors as the Company’s chief
restructuring officer, financial advisors and investment bankers; and it is

       FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized and directed on behalf of and in the name of each Company to employee
Omni Agent Solutions as the claims, noticing and solicitation agent (“Omni”) to assist such
Company in carrying out its duties under the Bankruptcy Code and related matters; and in
connection therewith, and to execute retention agreements, pay retainers prior to, immediately
upon, and after the filing of the bankruptcy cases, and to execute and cause to be filed an
application for authority to retain the services of Omni; and it is

       FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized and directed to retain and employ any other professionals or consultants to
each Company as are deemed necessary to represent and assist it in carrying out its duties under
the Bankruptcy Code, and in connection therewith, the Authorized Representatives are hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers, if
required, prior to, and immediately upon and after the filing of the bankruptcy cases, and to execute
and cause to be filed an application for authority to retain the services of such firms; and it is

        FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized, directed, and empowered for and in the name and on behalf of each Company
to amend, supplement, or otherwise modify from time to time the terms of any documents,
certificates, instruments, agreements, or other writings referred to in the foregoing resolutions; and
it is

        FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized, directed, and empowered, in the name and on behalf of each Company to
take or cause to be taken any and all such further action and to execute and deliver or cause to be
executed or delivered, and when necessary or appropriate, file or cause to be filed with the
appropriate governmental authorities or otherwise, all such further agreements, documents,
reports, certificates, and undertakings and any amendments, supplements, or modifications thereto;
and to incur and to pay all such fees and expenses and to engage such persons as in their judgment

                                                 -3-
12501401.v1
              Case 20-13204-JTD         Doc 1     Filed 12/31/20     Page 11 of 16




shall be necessary, appropriate, or advisable to effectuate the purpose and intent of any and all of
the foregoing resolutions; and it is

         FURTHER RESOLVED, that all instruments, agreements, certificates, consents,
waivers, or other documents heretofore executed and delivered (or caused to be executed and
delivered) and all acts lawfully done or actions lawfully taken by the Authorized Person, each
Company, the Authorized Representatives, or any officer or other duly authorized agent acting by
or under the direction of the Authorized Person, in connection with the bankruptcy case, including,
without limitation, obtaining financing or obtaining authorization to use cash collateral pursuant
to a budget, or any further action to seek relief on behalf of such Company under the Bankruptcy
Code, or in connection with the bankruptcy case, or any matter related thereto, be, and hereby are,
adopted, ratified, confirmed, and approved in all respects as the acts and deeds of such Company,
and it is

        FURTHER RESOLVED, that any and all past actions heretofore taken by the Authorized
Person and any Authorized Representatives of each Company in the name and on behalf of such
Company in furtherance of any or all of the preceding resolutions be, and the same hereby are,
ratified, confirmed, and approved in all respects; and it is


         IN WITNESS WHEREOF, the undersigned, constituting the Authorized Person, hereby
consents to and approves and adopts these resolutions as of the date set forth above and directs
that this Written Consent be filed with each Company’s minutes and official records.


                                              Punch Bowl Austin Congress, LLC, and
                                              Punch Bowl Ranchocucamonga, LLC


                                              /s/ Stacy Galligan
                                              Stacy Galligan, Manager




                                                -4-
12501401.v1
                                         Case 20-13204-JTD                      Doc 1         Filed 12/31/20                Page 12 of 16


 Fill in this information to identify the case:
 Debtor name Consolidated List
 United States Bankruptcy Court for the: DISTRICT OF DELAWARE                                                                                           Check if this is an

 Case number (if known):                                                                                                                                amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and
Are Not Insiders
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number and                Nature of claim       Indicate if claim   Amount of claim
 complete mailing address, email address of creditor                 (for example, trade    is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        contact                                   debts, bank loans,    unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                                     professional              disputed        value of collateral or setoff to calculate unsecured claim.
                                                                     services, and                             Total claim, if            Deduction for value        Unsecured claim
                                                                     government                                partially secured          of collateral or setoff
                                                                     contracts)
 JPMorgan Chase                  Jenae Anderson                      PPP Loan                                                                                         $10,069,144.44
 Bank, NA
 PO Box 182054                   jenae.h.anderson@cha
 Columbis, OH 42318              se.com
 FC Ballston                     Jeffrey Aronoff                     Leasehold                                                                                            $818,158.70
 Common LLC
 Terminal Tower,                 Jeffrey.Aronoff@brookf
 Forest City Realty              ieldpropertiesretail.com
 Trust
 50 Public Square,
 Suite 1360
 Cleveland, OH
 44113-2267
 The DOMAIN MALL                 Sundesh Shah                        Leasehold                                                                                            $763,173.42
 LLC
 C/O M.S.                        sshah@simon.com
 Management
 Associates Inc.
 225 West
 Washington Street
 Indianapolis, IN
 46204-3438
 CIRCLE CENTRE                   Sundesh Shah                        Leasehold                                                                                            $707,893.94
 MALL
 C/O M.S.                        sshah@simon.com
 Management
 Associates Inc.
 225 West
 Washington Street
 Indianapolis, IN
 46204-3438
 ARC WEMPSMN001                  Jason Slear                         Leasehold                                                                                            $684,086.99
 LLC
 Attn: General                   jslear@ar-global.com
 Counsel
 405 Park Avenue,
 14th Floor
 New York, NY 10022

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                   page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                         Case 20-13204-JTD                      Doc 1         Filed 12/31/20                Page 13 of 16



 Debtor    PBS Brand Co., LLC                                                                                   Case number (if known)         20-13157 (JTD)
           Name

 Name of creditor and      Name, telephone number and                Nature of claim       Indicate if claim   Amount of claim
 complete mailing address, email address of creditor                 (for example, trade    is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        contact                                   debts, bank loans,    unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                                     professional              disputed        value of collateral or setoff to calculate unsecured claim.
                                                                     services, and                             Total claim, if            Deduction for value        Unsecured claim
                                                                     government                                partially secured          of collateral or setoff
                                                                     contracts)
 Sysco Corporation               Ken O'Donnell                       Trade                                                                                                $643,949.37
 Attn: Legal
 Department                      o'donnell.ken@den.sys
 1390 Enclave                    co.com
 Parkway,
 Houston, TX
 77077-2099
 Internal Revenue                                                    Taxes                                                                                                $465,154.01
 Service
 Centralized
 Insolvency
 Operation
 PO Box 7346
 Philadelphia, PA
 19101-1734
 Going Stagg                     Jaco Sacks                          Note                                                                                                 $319,191.47
 217 Havemeyer
 Street,                         jsacks@cayugacapital.
 4th Floor                       com
 Brooklyn, NY 11211
 TUNDRA                          Keith Kelly                         Trade                                                                                                $109,962.44
 RESTURANT
 SUPPLY, Inc.                    customerservice@tund
 PO Box 74007307                 rafmp.com
 Chicago, IL 60674
 Trimark SS Kemp                                                     Trade                                                                                                  $99,329.01
 4567 Willow PKWY,               info@trimark.com
 Cleveland, OH                   216-271-7700
 44125-1041
 US BOWLING                                                          Trade                                                                                                  $92,711.82
 CORPORATION                     sales@usbowling.com
 5480 Schaefer Ave
 Chino, CA 91710
 CANON FINANCIAL                                                     Leasehold                                                                                              $84,961.68
 SERVICES, INC                   customer@cfs.com
 PO Box 5008
 Mount Laurel, NJ
 08054
 John Haywood                                                        Consulting                                                                                             $75,000.00
 100 Park Plaza #320             jwhaywood@gmail.com                 Services
 San Diego, CA
 92101
 CONVEYOR                        Andee Conner Foutch                 Trade                                                                                                  $66,900.71
 240 Saint Paul
 Street                          andee.connerfoutch@c
 Suite 115                       onveyormedia.com
 Denver, CO 80206




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                   page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                         Case 20-13204-JTD                      Doc 1         Filed 12/31/20                Page 14 of 16



 Debtor    PBS Brand Co., LLC                                                                                   Case number (if known)         20-13157 (JTD)
           Name

 Name of creditor and      Name, telephone number and                Nature of claim       Indicate if claim   Amount of claim
 complete mailing address, email address of creditor                 (for example, trade    is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        contact                                   debts, bank loans,    unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                                     professional              disputed        value of collateral or setoff to calculate unsecured claim.
                                                                     services, and                             Total claim, if            Deduction for value        Unsecured claim
                                                                     government                                partially secured          of collateral or setoff
                                                                     contracts)
 NATIONAL                                                            Trade                                                                                                  $65,576.00
 DISTRIBUTION                    steve@ndsstl.com
 SERVICE, INC                    636-536-5300
 6616 Trade Center
 Blvd.,
 Chesterfield, MO
 63005
 DAVIS WRIGHT                    Riley Lagesen                       Legal Fees                                                                                             $64,137.00
 TREMAINE LLP
 1300 SW Fifth                   rileylagesen@dwt.com
 Avenue, Suite 2400,
 Suite 2400
 Portland, OR 97201
 VOX MEDIA                                                           Trade                                                                                                  $53,000.00
 PO Box 20064
 Pittsburgh, PA
 15251-0064
 NAMIFY                                                              Trade                                                                                                  $46,194.32
 280 West 900 North              orders@namify.com
 Springville, UT                 801-491-8068
 84663
 THE SPICE GUY                                           Trade                                                                                                              $43,468.24
 3568 Peoria Street,             hello(at)thespiceguyco.
 Suite 605                       com
                                 303-482-1620
 FACEBOOK                        Legal Department        Trade                                                                                                              $42,130.44
 1601 Willow Road
 Menlo Park, CA
 94025
 VRSENAL INC.                    Ben Davenport                       Trade                                                                                                  $35,716.31
 1001-A E. Harmony               (303) 590-8064
 Road #516, Fort
 Collins, CO 80525

 AMAZON BUSINESS                 Legal Department                    Trade                                                                                                  $35,070.83
 410 Terry Avenue
 North, Seattle, WA
 FEED MEDIA                      Stepfanie Jones       Trade                                                                                                                $31,757.50
 7807 E. 24th Avenue             stefanie@feedmedia.co
 Denver, CO 80238                m
 SUNDELL &                       Andy Sundell          Trade                                                                                                                $31,250.00
 ASSOCIATES                      480-595-5297
 5535 E. Thunder
 Hawk Road, Cave
 Creek, AZ 85331
 VANTAGE                         Thomas Papp                         Trade                                                                                                  $27,611.97
 ARCHITECTURAL                   (847) 867-7136
 SOLUTIONS, LLC
 28553 Network
 Place, Chicago, IL
 60673-1285


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                   page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                         Case 20-13204-JTD                       Doc 1        Filed 12/31/20                Page 15 of 16



 Debtor    PBS Brand Co., LLC                                                                                   Case number (if known)         20-13157 (JTD)
           Name

 Name of creditor and      Name, telephone number and                Nature of claim       Indicate if claim   Amount of claim
 complete mailing address, email address of creditor                 (for example, trade    is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        contact                                   debts, bank loans,    unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                                     professional              disputed        value of collateral or setoff to calculate unsecured claim.
                                                                     services, and                             Total claim, if            Deduction for value        Unsecured claim
                                                                     government                                partially secured          of collateral or setoff
                                                                     contracts)
 SAN DIEGO GAS                   Customer Service                    Utilities                                                                                              $25,611.97
 AND ELECTRIC                    800-411-7343
 8330 Century Part
 Ct., San Diego, CA
 92123-1530
 LYRICAL SYSTEMS                 Account Manager                     Trade                                                                                                  $20,935.28
 3303 N. Mississippi             408-230-7202
 Avenue, Suite 310,
 Portland, OR 97227
 BROAD SKY                                                           Trade                                                                                                  $19,840.48
 NETWORKS                        info@bradskynetworks.
 750 NW                          net
 Charbonneau Street,             877-291-9575
 Bend, OR 97703
 Red Book Connect,               Danny Matthews                      Trade                                                                                                  $19,799.37
 LLC
 3440 Preston Ridge              danny.matthews@hots
 Road, Suite 650,                chedules.com
 Alpharetta, GA
 30005
 GARDA WORLD                                                         Trade                                                                                                  $19,664.41
 1699 S. Handley                 Account Manager
 Road, Suite 350, St.            314-644-1974
 Louis, MO 63144




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                   page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                    Case 20-13204-JTD                     Doc 1       Filed 12/31/20              Page 16 of 16

                                                               United States Bankruptcy Court
                                                                          District of Delaware
 In re      Punch Bowl Austin Congress, LLC                                                                           Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 PBS Brand Co., LLC                                                                   100%                                       Member
 65 Broadway
 Denver, CO 80203


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Authorized Representative of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date December 31, 2020                                                      Signature /s/ Stacy Johnson Galligan
                                                                                            Stacy Johnson Galligan

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
